DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 23-33 in the reply filed on 19 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-22 and 34-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.

Claim Objections
Claim 33 is objected to because of the following informalities:  In line 1, “said” (between “wherein” and “the”) should be removed.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 29 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “The instrument of claim 3,” however, it appears claim 24 is meant to depend from claim 23.  Therefore, the claim will be examined and interpreted as such.
Claim 24 recites the limitation "said coupling component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “The instrument of claim 3,” however, it appears claim 24 is meant to depend from claim 23.  Therefore, the claim will be examined and interpreted as such.
Claim 25 recites the limitation "the first and second inflation lumens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the first and second connection members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the first and second inflation lumens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
30 recites the limitation "said exterior balloon" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibri et al., U.S. PG-Pub 2010/0256766.
Regarding claims 23 and 25, Hibri et al. discloses an apparatus for forming an intervertebral fusion device comprising: a central distraction device including a first lumen (32), the first lumen having a distal end portion and a proximal end portion and including an inflatable distractor (22) attached to the distal end portion; and perimeter distraction device including a second lumen (102 or 104), the second lumen having a distal end portion and a proximal end portion, and including an inflatable balloon (20) attached to the distal end portion; a coupling device (100, 106) configured to couple the proximal end of the first lumen to the proximal end of the second lumen; and an inflation controller connected to the first and second inflation lumens (Figs. 2, 4, 11B)

30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al., U.S. PG-Pub 2005/0119752.
Williams et al. discloses an intervertebral fusion device comprising: an external balloon (90) configured to fill an intervertebral space when inflated; a first lumen connected to said external balloon; an internal balloon (89) enclosed within said external balloon; said internal balloon being smaller than said external balloon; a second lumen disposed within said first lumen and connected to said internal balloon, said internal balloon being configured such that when inflated a toroidal shape is formed between said internal balloon and said external balloon (examiner annotated Fig. 19A below and Fig. 19B).

    PNG
    media_image1.png
    431
    492
    media_image1.png
    Greyscale

31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomeli et al., U.S. PG-Pub 2014/0378980.
Lomeli et al. discloses an intervertebral fusion device configured for insertion into a disc space between vertebral endplates comprising: an inflatable perimeter balloon (3); means (25) for filling said inflatable perimeter balloon with a curable material such that said inflatable perimeter balloon defines a substantially toroidal shape having an open cavity; a central distractor (1) disposed in said open cavity; means (21) for expanding said central distractor such that a distraction force is provided against the vertebral endplates by the inflatable perimeter balloon and the fluid in the cavity (Figs. 1B-1E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lomeli et al., U.S. PG-Pub 2014/0378980 in view of Reimels, U.S. PG-Pub 2014/0100581.
Regarding claims 32 and 33, Lomeli et al. discloses the invention essentially as claimed except for wherein said central distractor includes a bellows including a thin 
Reimels discloses a distractor including bellows with a thin walled metal chamber having a plurality of pleats and includes a plurality of pores, as such provides necessary actuation compression force through the controlled release of a pre-determined amount of stored energy (Fig. 8 and paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central distractor of Lomeli et al. to include bellows including a thin walled metal chamber having a plurality of pleats; wherein the walls of said bellows include a plurality of pores in view of Reimels to permit necessary compression force to the vertebral endplates through controlled release of a pre-determined amount of stored energy

Allowable Subject Matter
Claims 24, 26, 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 28 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 28, the prior art of record, alone or in combination, does not disclose an apparatus for forming an intervertebral fusion device having guidewires with central distraction devices and first and second perimeter balloon assemblies as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775